DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-12, 14-17, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum et al, US Patent 6,177,688 in view of Haukka et al, US Patent Application Publication 2013/0012003 and Tsong et al, US Patent 6,306,675  (all as cited in previous Office Action)

Regarding claim 1, Linthicum teaches a method of forming a device structure, the method comprising the steps of providing a substrate, comprising a surface, within a reaction chamber, the surface comprising a first portion (side surfaces of 106) comprising one or more of aluminum nitride and gallium nitride (both AlN and GaN) and a second portion comprising another material (trench bottom surfaces of 6H-SiC) and using a thermal deposition process, selectively depositing gallium nitride 108 on the first portion relative to the second portion (figures 1-5, wherein 108 is not deposited in the bottom of the trenches).

Linthicum fails to teach exposing the first portion to a reducing agent, the deposition process is a cyclic, and performing the thermal cyclic deposition process after the step of exposing.
 
Haukka teaches a means of using atomic layer deposition as a means for forming gallium nitride layers (abstract).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haukka with that of Linthicum because atomic later deposition is also an appropriate, and well-known means of growing or depositing gallium nitride layers.

Linthicum and Haukka fail to teach exposing the first portion to a reducing agent and performing the thermal cyclic deposition process after the step of exposing.

Tsong teaches exposing the first portion to a reducing agent and performing the thermal cyclic deposition process after the step of exposing (column 2, lines 1-13) in teach the use of exposing the growing substrate to a hydrogen to remove any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material being grown.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsong with that of Linthicum and Haukka because exposing the growing substrate to a hydrogen before performing the gallium nitride deposition removes any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material being grown.

Regarding claim 2, Linthicum teaches the second portion comprises silicon (figure 5).

Regarding claim 6, Linthicum in view of Haukka teaches the step of selectively depositing gallium nitride (Haukka, using Ald) and the step of forming the first portion comprising one or more of aluminum nitride and gallium nitride (column 4, line 29-30), are performed ex situ (since the two processes are different, it would have been obvious to one of ordinary skill in the art that these process are done ex situ).

Regarding claim 9, Tsong teaches a reducing agent comprises one or more of hydrogen, ammonia, and hydrazine, or radicals formed from a source gas comprising one or more of hydrogen, ammonia, and hydrazine (column 2, lines 1-13).

Regarding claims 10-12, Linthicum teaches the one or more of aluminum nitride and gallium nitride is formed by depositing a layer comprising the one or more of aluminum nitride and gallium nitride using a method selected from the list consisting of chemical vapor deposition, cyclic deposition, atomic layer deposition, molecular beam epitaxy, and physical vapor deposition (column 4, line 29-30), wherein the method of forming a device structure further comprises patterning the layer comprising the one or more of aluminum nitride and gallium nitride to form features comprising the one or more of aluminum nitride and gallium nitride, further comprising a step of etching a surface of the features (figure 1).

Regarding claims 14 and 16, the combination of Linthicum and Haukka teaches the first portion comprises aluminum nitride (which is shown in Linthicum), wherein the aluminum nitride is deposited using chemical vapor deposition or atomic layer deposition, and wherein an aluminum precursor for forming the aluminum nitride is selected from the group consisting of TMA, TEA, and AICl3 (as taught in [0063] of Haukka), further comprising a step of providing a nitrogen precursor,
wherein the nitrogen precursor is selected from the group consisting of ammonia (NH3) and hydrazine (N2H4) and/or radicals remotely created from a precursor selected from the group of Nitrogen (N2), ammonia (NH3) and hydrazine (N2H4) [0064].

Regarding claim 15, Linthicum teaches the gallium nitride is deposited using chemical vapor deposition or atomic layer deposition, and wherein a gallium precursor for forming the gallium nitride is selected from the group consisting of TMG, TEG, GaCl3; GaBr3; and Gal3 (column 4, line 30).

Regarding claims 17 and 22, Linthicum and Haukka fails to teach during the step of using a thermal cyclic deposition process and during the step of selectively depositing gallium nitride, the selectivity is greater than 80%.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 19-21, Haukka teaches during the step of selectively depositing gallium nitride, a pressure within the reaction chamber is between about 1 and about 100 mbar and between about 5 and about 15 mbar [0046] and during the step of selectively depositing gallium nitride, a temperature within the reaction chamber is between about 375 °C and about 425 °C [0035]..

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). 

Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).

Regarding claims 23 and 24, Linthicum in view of Haukka teaches a structure formed according to the method of claim 1, and a system for performing the method of claim 1 (figure 5).

Claims 1, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomabechi et al, US Patent Application Publication 2013/0075788 in view of Haukka et al, US Patent Application Publication 2013/0012003 and Tsong et al, US Patent 6,306,675 (all as cited in previous Office Action)

Regarding claim 1, Tomabechi teaches a method of forming a device structure, the method comprising the steps of providing a substrate (11-15 and 21), comprising a surface, within a reaction chamber, the surface comprising a first portion (top of layer 15 between 21) comprising one or more of aluminum nitride and gallium nitride and a second portion comprising another material (top surface of 21) and using a thermal deposition process, selectively depositing gallium nitride 117 on the first portion relative to the second portion (figures 8C and 9).

Tomabechi fails to teach exposing the first portion to a reducing agent, the deposition process is a cyclic, and performing the thermal cyclic deposition process after the step of exposing.
 
Haukka teaches a means of using atomic layer deposition as a means for forming gallium nitride layers (abstract).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haukka with that of Tomabechi because atomic later deposition is also an appropriate, and well-known means of growing or depositing gallium nitride layers.

Tomabechi and Haukka fail to teach exposing the first portion to a reducing agent and performing the thermal cyclic deposition process after the step of exposing.

Tsong teaches exposing the first portion to a reducing agent and performing the thermal cyclic deposition process after the step of exposing (column 2, lines 1-13) in teach the use of exposing the growing substrate to a hydrogen to remove any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material being grown.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsong with that of Tomabechi and Haukka because exposing the growing substrate to a hydrogen before performing the gallium nitride deposition removes any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material being grown.

Regarding claim 4, Tomabechi teaches second portion comprises one or more of an oxide, a nitride, and an oxynitride [0033].

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum, Haukka, and Tsong as applied to claims 1, 2, 6, 9-12, 14-17, and 19-24 above, and further in view of Fitch et al, US Patent 5,308,788 (as cited in previous Office Action).

Regarding claims 3, Linthicum, Haukka, and Tsong fail to teach the second portion comprises hydrogen-terminated silicon and a step of removing an oxide from a surface of the features.

Fitch teaches the second portion comprises hydrogen-terminated silicon and a step of removing an oxide from a surface of the features (column 4, lines 41-55) which occurs when the surface of a silicon wafer is cleaned with Hf to remove native oxides and prevent further growth of native oxides for hours.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fitch with that of Linthicum, Haukka, and Tsong because it is generally known in the art that substrate may be cleaned to remove unwanted contaminants, such as native silicon oxide, and prevent further build-up of native oxides for hours.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomabechi, Haukka, and Tsong as applied to claims 1, 4, and 18 above, and further in view of Jang et al, US Patent Application Publication 2006/0008997 (as cited in previous Office Action).

Regarding claim 5, Tomabechi, Haukka, and Tsong fail to teach the second portion comprises a hydroxyl-terminated oxide.

Jang teaches the second portion comprises a hydroxyl-terminated oxide [0024] which occurs when the surface of silicon oxide is cleaned with Hf to remove unwanted contaminants.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fitch with that of Tomabechi, Haukka, and Tsong because it is generally known in the art that substrate may be cleaned to remove unwanted contaminants, thereby improving the formation of subsequent layers.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum, Haukka, and Tsong as applied to claims 1, 2, 6, 9-12, 14-17, and 19-24 above, and further in view of Yang et al, US Patent Application Publication 2011/0159669 (as cited in previous Office Action).

Regarding claim 8, Linthicum, Haukka, and Tsong fail to teach the step of exposing the first portion to a reducing agent and the step of selectively depositing gallium nitride are performed in the same reaction chamber without a vacuum break.

Yang teaches the step of exposing the first portion to a reducing agent and the step of selectively depositing gallium nitride are performed in the same reaction chamber without a vacuum break [0038,0042] because it is generally known in the art that as well as ex-situ, cleaning and deposition of the substrate may be performed in the same chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang with that of Linthicum, Haukka, and Tsong because it is generally known in the art that cleaning and deposition of the substrate may be performed in the same chamber.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomabechi et al, US Patent Application Publication 2013/0075788 in view of Haukka et al, US Patent Application Publication 2013/0012003 and Tsong et al, US Patent 6,306,675 (all as cited in previous Office Action) and Raaijmakers, US Patent 7,927,942 (newly submitted).

Regarding claim 18, Tomabechi teaches a method of forming a device structure, the method comprising the steps of providing a substrate (11-15 and 21) comprising a surface, the surface comprising a first portion 21a comprising one or more of aluminum nitride and gallium nitride and a second portion 21 comprising silicon nitride [0033]; and using a thermal deposition process, selectively depositing gallium nitride 117 on the first portion relative to the second portion (figures 8C and 9).

Tomabechi fails to teach exposing the first portion to a reducing agent comprising radicals, the deposition process is a cyclic, and performing the thermal cyclic deposition process after the step of exposing.
 
Haukka teaches a means of using atomic layer deposition as a means for forming gallium nitride layers (abstract).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Haukka with that of Tomabechi because atomic later deposition is also an appropriate, and well-known means of growing or depositing gallium nitride layers.

Tomabechi and Haukka fail to teach exposing the first portion to a reducing agent comprising and performing the thermal cyclic deposition process after the step of exposing.

Tsong teaches exposing the first portion to a reducing agent and performing the thermal cyclic deposition process after the step of exposing (column 2, lines 1-13) in teach the use of exposing the growing substrate to a hydrogen to remove any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material being grown.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsong with that of Tomabechi and Haukka because exposing the growing substrate to a hydrogen before performing the gallium nitride deposition removes any mechanical damage and defects on the growing surface, which would result in better quality of gallium nitride material.

	Tomabechi, Haukka, and Tsong fails to teach the reducing agent comprises radicals.

However, Raaijmakers teaches the hydrogen radicals are also generally known in the art as vapor phase hydrogen reducing agents. See claim 9.

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Raaijumakers with that of Tomabechi, Haukka, and Tsong  because the hydrogen radicals are also a generally-known vapor phase hydrogen reducing agent.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linthicum, Haukka, and Tsong as applied to claims 1, 2, 6, 9-12, 14-17, and 19-24 above and further in view of  Lee et al, US Patent Application Publication 2015/0159271 (newly submitted).

Regarding claim 25, Linthicum, Haukka, and Tsong fail to teach the reducing agent comprises one or more of ammonia and hydrazine or radicals formed from a source gas comprising one or more of ammonia and hydrazine.
However, Tsong does teach a reducing gas that comprises hydrogen. Another type of hydrogen reducing agent is hydrogen radicals (radicals of a reducing agent, H* radicals from hydrogen gas or ammonia), which comprises one or more of ammonia and hydrazine or radicals formed from a source gas comprising one or more of ammonia and hydrazine (see [0035] of Lee).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to combine the teachings of Lee  with that of Tomabechi, Haukka, and Tsong  because the hydrogen radicals made from ammonia are a generally-known hydrogen reducing agent.

Response to Arguments

Applicant's arguments filed  March 31, 2022 have been fully considered but they are not persuasive. 

With regards to claims 1, 2, 6, 9-12, 14-17, and 19-24, in response to applicant's arguments against the references individually, stating that they do not teach limitations that are taught by the other references, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

	In response to the argument that the reference of Haukka fails to teach selective deposition process that includes exposing the first portion to a reducing agent prior to a cyclic deposition process, it is noted that the reference of Haukka was not used to teach this limitation in the rejection. Linthicum teaches selective epitaxial growth which is a form of selective deposition, as shown in figures 1-5 and disclosed in column 5, lines 4-6. Therefore, despite Applicant’s assertion, the reference of Linthicum does meet the limitation of a selective deposition process. Further, the reference of Haukka teaches atomic later deposition, which is a cyclic deposition process, is also an appropriate, and well-known means of growing or depositing gallium nitride layers. As for the limitation of the limitation of the exposing the first portion to a reducing agent prior to a cyclic deposition process, it is noted that the references of Linthicum and Haukka were not used to teach this limitation in the rejection; the reference of Tsong was used.

	In response to Applicant’s argument that the reference of Tsong fails to disclose selective cyclic deposition, “the first portion comprises one or more aluminum nitride and gallium nitride” and gallium nitride” and “exposing the first portion to a reducing agent”, it is noted that the limitations of “the first portion comprises one or more aluminum nitride and gallium nitride” and gallium nitride” were never cited as being taught by the reference of Tsong; these limitations are taught by the reference of Linthicum. Further, Examiner agrees with the assertion that Applicant has stated on page 7 lines 13-14, because  the reference of Tsong teaches etching the first portion of an underlying layer to a reducing agent (H2) prior to deposition of an AlN deposition (or prior a cyclic deposition process) because this teaching meets the recitation as stated in claim 1. While this etching process may not be the same as the reducing process that Applicant has disclosed, a suggestion would be to further amend the claims to further clarify what the reducing process.

	Therefore, the rejection of claims 1, 2, 6, 9-12, 14-17, and 19-24 under 35 USC 103 using the cited prior art of Linthicum, Haukka, and Tsong and other claims (3, 5, 8, 13) made in view of these references is maintained. 

With regards to claim 1 and 4 as stated previously, while the reference of Tomabechi fails to teach a reducing agent and a cyclic deposition process, these limitations are taught by other prior arts. The reference of Haukka teaches atomic later deposition, which is a cyclic deposition process, is also an appropriate, and well-known means of growing or depositing gallium nitride layers. Further, the reference of Tsong teaches exposing a reducing agent on a first portion (see argument above).

Therefore, the rejection of claims 1 and 4 under 35 USC 103 using the cited prior art of Tomabechi, Haukka, and Tsong is maintained. 

Applicant’s arguments with respect to claim(s) 18 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899